                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 19-cv-00371-RBJ-MEH

CHARLES LAMONT WILLIAMS,

       Plaintiff,

v.

DEBORAH BORREGO,
DAYNA JOHNSON,
JENNIFER HANSEN,
DAVID LISAC,
REBECCA VOLZ,
ANDREW KING, and
JOHN DOE,

       Defendants.


                                             ORDER



       This case is before the Court on Magistrate Judge Michael E. Hegarty’s recommendation,

ECF No. 40, on defendants’ motion for summary judgment, ECF No. 23, and partial motion to

dismiss, ECF No. 24, as well as plaintiff’s objections to the recommendation, ECF No. 48, and

defendants’ response, ECF No. 53. For the following reasons, the recommendation is adopted in

part, and both motions are granted in part and denied in part.

                                        BACKGROUND

       Mr. Charles Lamont Williams is incarcerated in the Buena Vista Correctional Facility

operated by the Colorado Department of Corrections (“CDOC”). ECF No. 40 at 3. He alleges

that for two years, he went without sufficient medical treatment for his serious medical

conditions, which caused him excruciating pain. ECF No. 1. He also alleges that defendants

                                                                                                1
imposed unacceptable conditions on his observance of Native American religious ceremonies,

including forcing him to pay extremely high prices for materials, strip searching him after

services, and denying him access to tobacco used in ceremonies. Id. He also alleges defendants

retaliated against him for exercising his religious rights by imposing unfair conditions on

observance and eventually suspending observance of Native American services completely. Id.

Mr. Williams filed various grievances through the CDOC grievance process. However, at the

final step of the process, “Step III,” several of his grievances were denied either because they

were not timely filed or because they contained more than one issue in violation of the grievance

procedure. ECF No. 40 at 5–8.

        On February 11, 2019 Mr. Williams filed this 42 U.S.C § 1983 action against several

CDOC officers. ECF No. 1. He brought one claim under the Eighth Amendment for failure to

provide adequate medical care and two claims under the First and Fourteenth Amendments for

violation of his religious free exercise rights.

        On December 19, 2019 Magistrate Judge Hegarty issued a recommendation addressing

defendants’ motion for summary judgment for failure to exhaust administrative remedies and

defendants’ partial motion to dismiss, ECF No. 23, ECF No. 24, filed by defendants Debora

Borrego, Jennifer Hansen, Dayna Johnson, Andrew King, David Lisac and Rebecca Volz. ECF

No. 40. Judge Hegarty recommends that I grant defendants’ motion for summary judgment due

to failure to exhaust remedies regarding Ms. Williams’ first and second claim but grant in part

and deny in part the motion regarding Mr. Williams’ third claim. Id. Judge Hegarty then

recommends that I deny defendants’ partial motion to dismiss as moot regarding Mr. Williams’

first and second claims, and his third claim against defendants in their official capacity for

injunctive relief, and that I grant the motion regarding the remainder of Mr. Williams’ third



                                                                                                   2
claim. ECF No. 40 at 2–3. The recommendation is incorporated herein by reference. See 28

U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       The recommendation advised the parties that specific written objections were due within

fourteen (14) days after being served with a copy of the recommendation, and that failure to

make timely objections may bar de novo review by the district judge of the magistrate judge’s

proposed findings and recommendations. ECF No. 40 at 45. On December 23, 2019, Mr.

Williams filed a change of address notice, stating that he was being moved from Colorado

Department of Correction (“CDOC”) custody to Douglas County Jail, that he did not know how

long he would remain at Douglas County Jail, and requesting notice at both addresses. ECF No.

41. Subsequent attempt to deliver Judge Hegarty’s recommendation to Mr. Williams at Douglas

County Jail were returned as undeliverable. ECF Nos. 43, 44. Finally, on January 23, 2020 Mr.

Williams was served with a copy of the recommendation at the CDOC Buena Vista Correctional

Facility. ECF No. 45.

       On February 3, 2020 Mr. Williams filed a request for extension of time to file objections

to the recommendation, citing his limited access to the law library. ECF No. 46. Mr. Williams

asked for an extension until February 25, 2020. Id. On February 4, 2020 this Court granted an

extension of “14 days plus one extra week” from Mr. Williams’ stated receipt of the materials on

January 28, 2020, accounting for Mr. Williams’ stated limitations. ECF No. 47. The Court’s

order stated that objections were due February 18, 2020. Mr. Williams filed objections on

February 18, 2020. ECF No. 48.




                                                                                                   3
                                    STANDARD OF REVIEW

    A. Magistrate Judge Recommendation

         When a magistrate judge makes a recommendation on a dispositive motion, the district

court “must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is sufficiently specific if it

“focus[es] the district court’s attention on the factual and legal issues that are truly in dispute.”

United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). In the absence of a timely

and specific objection, “the district court may review a magistrate’s report under any standard it

deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Fed. R.

Civ. P. 72 advisory committee’s note (“When no timely objection is filed, the court need only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”). Legal theories raised for the first time in objections to a magistrate judge’s

recommendation are deemed waived. United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir.

2011).

    B. Motion for Summary Judgment

         The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a



                                                                                                        4
reasonable jury could return a verdict for the nonmoving party.” “If the evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” Id. at 249–50.

(internal citations omitted). The Court will examine the factual record and make reasonable

inferences in the light most favorable to the party opposing summary judgment. Concrete Works

of Colo., Inc. v. City & Cnty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

   C. Motion to Dismiss

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plausible claim is one that “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While courts must accept well-pled allegations as true, purely conclusory statements are not

entitled to this presumption. Id. at 678, 681. Therefore, so long as the plaintiff pleads sufficient

factual allegations such that the right to relief crosses “the line from conceivable to plausible,”

she has met the threshold pleading standard. Twombly, 550 U.S. at 556, 570.

   D. Pro se Litigants

       When a case involves pro se litigants, courts will review their “pleadings and other

papers liberally and hold them to a less stringent standard than those drafted by attorneys.”

Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007). Nevertheless, it is not “the

proper function of the district court to assume the role of advocate for the pro se litigant.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A “broad reading” of a pro se plaintiff’s

pleadings “does not relieve the plaintiff of the burden of alleging sufficient facts on which a

recognized legal claim could be based.” Id. Pro se parties must “follow the same rules of



                                                                                                       5
procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)

(internal quotation marks and citations omitted).

                                            ANALYSIS

       Mr. Williams objects to Judge Hegarty’s finding that he had failed to exhaust his

remedies for any of his grievances. ECF No. 48. He also objects to the finding that the alleged

First and Fourteenth Amendment violations stated in his third claim were not clearly established.

ECF No. 48. The first argument addresses defendants’ motion for summary judgment, ECF No.

23. The second addresses defendants’ motion to dismiss, ECF No. 24. I address each of Mr.

Williams’ objections under a de novo standard of review.

   A. Motion for Summary Judgment

       As Judge Hegarty stated, the Prison Litigation Reform Act (“PLRA”) requires that a

claim regarding prison conditions must be administratively exhausted before a prisoner may

challenge those conditions by filing suit. Porter v. Nussle, 534 U.S. 516, 520 (2002) (“[The

PLRA’s] exhaustion requirement applies to all prisoners seeking redress for prison

circumstances or occurrences.”). Specifically, the exhaustion provision states that “[n]o action

shall be brought with respect to prison conditions under [42 U.S.C. § 1983] of this title, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted. 42 U.S.C. § 1997e(a). “Exhaustion

is no longer left to the discretion of the district court, but is mandatory.” Woodford v. Ngo, 548

U.S. 81, 84 (2006). The burden is on defendants to assert any failure to exhaust as a defense, and

they do so here pursuant to Fed. R. Civ. P. 56. Thus, if the evidence presented does not create a

genuine issue of material fact as to whether Mr. Williams’ constitutional claims against




                                                                                                      6
defendants were properly exhausted, the claims must be dismissed without prejudice. See Fields

v. Okla. State Penitentiary, 511 F.3d 1109, 1113 (10th Cir. 2007).

       Judge Hegarty noted that defendants concede that Mr. William’s exhausted his

administrative remedies on his tobacco use and denial of religious ceremonies grievances, which

went to his third claim. ECF No. 40 at 2, n. 2. Judge Hegarty then found that Mr. Williams had

not raised a genuine dispute of material fact as to whether he had exhausted his remedies for his

first and second claims and the other parts of his third claim as required under the PLRA. Mr.

Williams first objects to Judge Hegarty’s findings that he did not exhaust these grievances. He

also argues that his failures to exhaust should be excused. ECF No. 48.

       1. Exhaustion of Medical Grievance

       Mr. Williams argues that he exhausted two grievances, both of which were resolved in

his favor at Step One. ECF No. 48.

       Regarding the first grievance, Mr. Williams states that his “medical grievance was

resolved in my favor, therefore, there was no further possibility of relief and I exhausted my

remedy.” Id. Mr. Williams filed this Step One grievance after filing two requests for medical

attention, neither of which had been granted. ECF No. 23-2 at 1. He received a response that

stated “[y]ou were indeed scheduled and then it appears you had to be rescheduled. I apologize

for the delay in getting you seen. . . . You will be scheduled to be seen.” Id. The disposition of

the grievance was “granted in part.” Id. Though the Step One grievance was “granted in part,”

Mr. Williams filed a Step Two grievance when he did not receive the medical care he requested.

ECF No. 23-2 at 1. At Step Two, his grievance was denied, stating:

       Your kite for trouble sleeping is for Mental Health. The remedy you are
       requesting is not one that is available to you. Please review the AR 850-04. You
       may not request to see a certain provider. You have had some xrays recently and



                                                                                                     7
       you currently do not have any open kites in medical. . . . Your grievance is
       denied.

ECF No. 23-2 at 2. He then filed a Step Three grievance which was procedurally denied, stating

that he had “articulated a number of different issues and only one issue is allowed per

grievance.” Id. at 3. He therefore “failed to follow the grievance procedure in this matter,” and

had “not exhausted [his] administrative remedies.” Id. (citing AR 850-04 IV. D. 1).

       Though the Step One grievance was “granted in part,” Mr. Williams clearly did not seem

to think the grievance was resolved because he proceeded to appeal it, presumably because he

did not receive the requested relief. At the subsequent stages the grievances were not resolved in

his favor. From these facts, Mr. Williams has not raised a genuine dispute of material fact as to

whether he exhausted his administrative remedies for his medical grievance.

       Mr. Williams also argues that his “pipe ceremony grievance” was resolved at Step One,

and therefore, no further remedy was available. ECF No. 48 at 2. If it was resolved, then no

further remedy would be necessary. However, I interpret this argument as referring to Mr.

Williams’ November 27, 2017 Step One grievance alleging that Captain King cancelled a pipe

ceremony on November 18, 2017 and refused Mr. Williams access to the sweat lodge in

retaliation for exercising his religious rights. ECF No. 23-3 at 8. Mr. Williams received a

response to this grievance which stated “[t]here is no retaliation, you will be able to go to your

faith group.” Id. Though the grievance was marked “resolved,” Mr. Williams filed a Step Two

grievance, copying the same information from his Step One grievance. Id. at 9. He received a

response denying his grievance because the officer concluded there was no discrimination, and

access had been denied only because a minimum number of inmates had not wanted to

participate. Id. He filed a Step Three grievance, which was procedurally denied because it was

not timely filed and noted that he had not exhausted his administrative remedies. Id. at 10.


                                                                                                     8
          Again, I cannot conclude that he has raised a genuine dispute that he exhausted his

remedies for these grievances as required under the PLRA.

          2. Unavailability of Administrative Process

          Mr. Williams argues that though some of his grievances may have been procedurally

defective, his failure to exhaust should be excused for several reasons. He claims the CDOC

grievance procedures are susceptible to multiple valid interpretations, that one grievance was

only late because his case manager did not deliver the requested grievance form on time, and that

the defendants misled or manipulated the procedure, effectively denying him access to it. ECF

No. 48.

          Judge Hegarty concluded none of these arguments could excuse Mr. Williams’ failure to

exhaust. ECF No. 40 at 15. “The PLRA’s text suggests no limits on an inmate’s obligation to

exhaust—irrespective of any ‘special circumstances.’ And that mandatory language means a

court may not excuse a failure to exhaust, even to take such circumstances into account.” Ross v.

Blake, 136 S. Ct. 1850, 1856 (2016). From this Judge Hegarty concluded that nothing, even

CDOC’s failure to follow its own procedure, could excuse Mr. Williams’ failure to exhaust.

ECF No. 40 at 12–22.

          Though Ross v. Blake essentially mandates exhaustion, it also articulates several limited

exceptions to exhaustion. The Court outlined three situations in which failure to exhaust is

excusable because an administrative remedy was not in actuality available to the inmate as

required under the PLRA. Id. at 1858–61. First, an administrative remedy is unavailable “when

(despite what regulation or guidance materials may promise) it operates as a simple dead end—

with officers unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. at

1859. Second, a remedy is unavailable when the administrative scheme is “so opaque that it



                                                                                                      9
becomes practically speaking, incapable of use,” such as “when rules are so confusing . . . no

reasonable prisoner can use them.” Id. Finally, “the same is true when prison administrators

thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. As these are the only exceptions to the exhaustion

requirement, Mr. Williams’ allegations must fit within one of these scenarios.

               a. Susceptible to Multiple Interpretations

       Mr. Williams argues that “the admin[istrative] process is susceptible to multiple

reasonable interpretations.” Specifically, he points to CDOC regulation AR 850-04-IV-(d)(6)

which states “each grievance will address only one problem or complaint and include a

description of the relief requested. Problems that arise from the same incident or set of facts will

be grieved in one grievance, even though it may involve multiple DOC employees, contract

workers, or volunteers.” AR 850-04-IV-(d)(6). Several of Mr. Williams’ grievances were

denied based on this rule because he “articulated a number of different issues and only one issue

is allowed per grievance.” ECF No. 23-2 at 4. For example, one grievance was denied because

it articulated “two separate medical issues in one grievance (i.e. foot/back pain & trouble

sleeping.).” Id. Mr. Williams argues that the rule could be interpreted as allowing multiple

issues to be pled in the same grievance when they arose “from the same incident or set of facts.”

       The Ross court ruled out multiple interpretations as an excuse for failure to exhaust:

“When an administrative process is susceptible of multiple reasonable interpretations, Congress

has determined that the inmate should err on the side of exhaustion.” Ross, 136 S. Ct. at 1859.

To fit within one of the Ross exceptions, Mr. Williams would have had to show that the

procedures are “essentially ‘unknowable’—so that no ordinary prisoner can make sense of what

it demands—then it is also unavailable.” Id.



                                                                                                  10
       I cannot find that these procedures are “essentially unknowable.” Though the CDOC rule

does seem to suggest that there are some instances in which a grievance can contain more than

one issue— i.e., when it arises “from the same incident or set of facts,” Mr. Williams was more

than once clearly alerted that his grievances contained too many complaints. See, e.g., ECF No.

23-2 at 4, ECF No. 23-3 at 4.

               b. Frustrated by Case Manager’s Delay

       Mr. Williams alleges that one of his Step Three grievances, which was denied due to

lateness, “was late because of [his] case manager’s delay,” and his failure to exhaust should

therefore be excused. ECF No. 48. Inmates have five days to appeal a grievance. AR 850-04.

According to his response to defendants’ motion, Mr. Williams received the response to his Step

Two grievance on December 29, 2017, meaning he needed to file his Step Three grievance on

January 3, 2018. ECF No. 31 at 7. On December 29, Mr. Williams submitted a kite to a case

manager requesting a Step Three grievance form. Id. According to his response, he received the

requested form the night of January 3 and wrote the grievance and placed it in the case manager

box the morning of January 4. Id.

       Judge Hegarty rejected the allegations for two reasons. First, he noted that the “date

answered” on Mr. Williams’ request for the Step Three grievance form was January 2, 2018, the

day before the deadline to submit the Step Three form. ECF No. 40 at 22. Second, he noted that

Mr. William’s allegations regarding his case manager’s delay was not signed under penalty of

perjury, and therefore could not raise a genuine dispute of material fact. Id. at 21–22. Under 28

U.S.C. § 1746 and Fed. R. Civ. P. 56(e), an unsworn declaration or affidavit that is signed under

penalty of perjury may be used to raise factual issues precluding summary judgment. Henderson

v. Inter-Chem Coal Co., 41 F.3d 567, 569 n.1 (10th Cir. 1994). I agree with Judge Hegarty that



                                                                                                11
Mr. Williams’ declaration did not comply with the letter of § 1746 because it did not state “I

declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and

correct.” See ECF No. 31. Unsworn declarations or affidavits that do not comply with § 1746

do not raise factual issues precluding summary judgment. Hayes v. Marriott, 70 F.3d 1144, 1148

(10th Cir. 1995). In Hayes v. Marriot the Tenth Circuit refused to consider unsworn affidavits of

defendant prison officials. Id.

       Here, however, Mr. Williams proceeds pro se. The Tenth Circuit has long held that

       [t]he rights of pro se litigants require careful protection where highly technical
       requirements are involved, especially when enforcing those requirements might
       result in a loss of the opportunity to prosecute or defend a lawsuit on the merits.
       District courts must take care to insure [sic] that pro se litigants are provided with
       proper notice regarding the complex procedural issues involved in summary
       judgment proceedings.

Jaxon v. Circle K Corp., 773 F.2d 1138, 1140 (10th Cir. 1985) (quoting Garaux v. Pulley, 739

F.2d 437, 439 (9th Cir. 1984)) (internal quotations omitted). In Jaxon v. Circle K Corp., the

Tenth Circuit found that the district court abused its discretion by failing to allow a pro se

plaintiff to remedy obvious defects in his summary judgment materials. Id. Like in Jaxon, here

Mr. Williams has “presented evidence that would preclude summary judgment, but some of the

evidence was not in the proper form.” Muller v. Perdue, 744 F. App'x 555, 559 (10th Cir. 2018)

(unpublished) (distinguishing Jaxon on factual grounds). Pro se litigants “must follow the same

rules of procedure that govern other litigants.” Calbart v. Sauer, 504 F. App'x 778, 781 (10th

Cir. 2012) (unpublished). However, the Tenth Circuit has repeatedly affirmed the rule in Jaxon

as applicable to situations where the pro se plaintiff “was tripped up by a highly technical

requirement for the presentation of admissible evidence,” in which the court may allow the pro

se party to remedy the obvious defects. Id.




                                                                                                 12
       Despite this, I must grant summary judgment for defendants because Mr. Williams has

failed to request time to remedy the defects in his materials. The Tenth Circuit has also ruled

that for the Jaxon rule to apply, a pro se litigant must request to remedy the defects. Howell v.

New Mexico Dep't of Aging & Long Term Servs., 398 F. App'x 355, 359 n.3 (10th Cir. 2010)

(unpublished) (citing Hall v. Witteman, 584 F.3d 859, 864 (10th Cir. 2009)) (“While a district

court may abuse its discretion by refusing a pro se litigant's request to remedy defects in her

summary judgment materials, Jaxon, 773 F.2d at 1140, [plaintiff] made no such request.

Consequently, she was bound to follow the same rules of procedure that govern other litigants.”

(internal quotations omitted)). Mr. Williams does not make such a request in his objections, and

therefore I must grant summary judgment on this issue.

               c. Misleading/Manipulative Process

       Mr. Williams also argues that defendants misled him about how to follow the proper

procedures in multiple ways, and that this rendered the grievance process unavailable. ECF No.

48. Under the third Ross scenario, exhaustion is not required when “officials misled or

threatened individual inmates so as to prevent their use of otherwise proper procedures. . . .

[S]uch interference with an inmate’s pursuit of relief renders the administrative process

unavailable.” Ross, 136 S. Ct. at 1860.

       Mr. Williams first alleges that this exception applies because defendants did not comply

with their own procedural rules governing the grievance process, instead manipulating the

process and misleading him so to render a remedy unavailable. ECF No. 40 at 14. Specifically,

he alleges defendants violated its grievance procedure AR 850-04-IVC(2), which states: “If a

grievance is procedurally deficient the offender will be asked to cure any deficiencies and

resubmit for processing.” AR 850-04-IVC(2). Mr. Williams correctly concluded that CDOC



                                                                                                    13
staff should alert him of procedural deficiencies and ask him to refile. Though he acknowledges

some of his grievances contained procedural deficiencies that ultimately led to rejection at Step

Three, he alleges that he was never informed of nor asked to cure deficiencies prior to the Step

Three procedural denials. Mr. Williams alleges this failure amounts to defendants misleading

him so as to prevent his use of the grievance procedures.

        The Tenth Circuit has established a two prong test for determining whether the grievance

process was unavailable under the third Ross scenario: “the nonmoving party . . . must produce

specific facts that show . . . . (1) the threat[, machination,] or intimidation actually did deter

[him] from lodging a grievance and (2) the threat[, machination,] or intimidation would deter a

reasonable inmate of ordinary firmness and fortitude from lodging a grievance.” May v. Segovia,

929 F.3d 1223, 1235 (10th Cir. 2019) (quoting Tuckel v. Grover, 660 F.3d 1249, 1251 (10th Cir.

2011)) (internal quotations omitted) (alterations in original). Mr. Williams has not argued that he

can meet this heightened burden. Nor do the facts show that he was actually deterred from

lodging a grievance, as he continued to do so after the alleged improper responses. In support of

his position, Mr. Williams cites only pre-Ross out-of-circuit cases that, though correctly cited,

do not alter the application of the more recent and binding Tenth Circuit rule. ECF No. 31.

Because the Tenth Circuit has established a high bar to show unavailability, I cannot find Mr.

Williams should be excused from exhaustion on this ground.

        For the same reason, I must reject Mr. Williams’ next argument that the Step Three

responses are internally contradictory, misleading him and preventing him from ever

successfully taking advantage of the grievance process. He argues that the responses

contradictorily state both that he has and has not exhausted his administrative remedies.

Responses to Step Three grievance are written by grievance officers. See ECF No. 23-3 at 6, 11.



                                                                                                     14
All of the responses to Mr. Williams’ Step Three grievances state something like “[t]his is the

last administrative action in this matter,” or “this is the final administrative response in this

matter.” Id. The Step Three responses currently at issue precedes that sentence with a statement

like “you have not exhausted your administrative remedies.” Id. CDOC’s procedure,

specifically AR 850-04-IV-(E)(3)(c)(4), states “the decision of the grievance officer is the final

agency action.”

       Mr. Williams argues that the statement that “this is the last administrative action in this

matter,” written by a grievance officer, amounts to CDOC “ending any further remedy.” AR

850-04-IV-(E)(3)(c)(4) reinforces this belief. From his perspective, after such a statement by the

grievance officer, “no further ‘step’ is available, the process is over. If another remedy is

available CDOC gives no avenue on how to pursue it.” ECF No. 48.

       Taking his allegations as true, including the grievance officer’s statements and the

CDOC’s procedures, Mr. Williams has plausibly alleged that he was deterred from lodging

further grievances after his medical grievance, his uniform grievance, and his pipe ceremony

grievances were procedurally denied at Step Three. Due to the defendants’ statements Mr.

Williams reasonably believed no further remedy was available, and therefore did not attempt to

further exhaust this grievance. He has met the first prong of the Tenth Circuit test.

       Mr. Williams must also show that a reasonable inmate would be similarly deterred from

filing a grievance. May, 929 F.3d at 1234. Mr. Williams has not, however, made any allegations

suggesting other inmates would reasonably be (or have been) deterred. I cannot act as the

plaintiff’s advocate and argue for him that a reasonable inmate would be deterred. Hall, 935

F.2d at 1110. I therefore cannot conclude that Mr. Williams met the Tenth Circuit test. His

failure to exhaust cannot be excused, and I must grant summary judgment on this claim.



                                                                                                     15
          Because Mr. Williams has not been able to raise a genuine dispute of material fact on

whether he exhausted his administrative remedies, or whether his failure to exhaust was

excusable, I agree with Judge Hegarty that I must grant summary judgment with regard to Mr.

Williams’ first and second claims. I must also grant summary judgment on his third claim

insofar as he challenges exhaustion of the pipe ceremony grievance and the uniform grievance.

   B. Motion to Dismiss

          Mr. Williams also objects to Judge Hegarty’s finding that defendants were entitled to

qualified immunity on the remainder of his third claim, concerning suspension of religious

ceremonies and tobacco use. ECF No. 48. When a defendant asserts qualified immunity, the

burden shifts to the plaintiff to overcome the asserted immunity. Riggins v. Goodman, 572 F.3d

1101, 1107 (10th Cir. 2009). To overcome a defendant’s qualified immunity, “[t]he plaintiff

must demonstrate on the facts alleged both that the defendant violated his constitutional or

statutory rights, and that the right was clearly established at the time of the alleged unlawful

activity.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). The Supreme Court

affords courts the discretion to decide “which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular case at hand.” Id.

at 236.

          “In this circuit, to show that a right is clearly established, the plaintiff must point to a

Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority

from other courts must have found the law to be as the plaintiff maintains.” Farrell v. Montoya,

878 F.3d 933, 936–37 (10th Cir. 2017) (quoting Gutierrez v. Cobos, 841 F.3d 895, 900 (10th Cir.

2016)).




                                                                                                         16
   1. Free Exercise

       Judge Hegarty concluded that Mr. Williams had successfully alleged that defendants had

substantially burdened his free exercise by suspending use of tobacco in Native American

religious ceremonies for thirty days and the ceremonies themselves for over seven days. ECF

No. 40 at 37. However, he then found that the violation was not clearly established. Id.

       In determining that the law was not clearly established Judge Hegarty first noted that Mr.

Williams had not pointed to any precedent that supported his position. ECF No. 40 at 37–38.

He then examined the case law himself and concluded that a brief suspension of access to

religious ceremonies was not a clearly established violation of free exercise rights. Id. at 38–40.

       Examining McKinley v. Maddox, 493 F. App'x 928, 933 (10th Cir. 2012) (unpublished),

Judge Hegarty noted that the Tenth Circuit found that a plaintiff had successfully alleged “more

than an isolated or de minimus burden on free exercise,” when he claimed he was denied church

services for a month. ECF No. 40 at 39. Despite this, Judge Hegarty concluded that McKinley

did not clearly establish such denial as a free exercise violation, because the Tenth Circuit

remanded to the district court for further proceedings. ECF No. 40 at 39–40.

       I find that McKinley does establish that denial of services for a significant period violates

free exercise. Though the Tenth Circuit did remand, it instructed the district court to consider

“whether McKinley can meet the other requirements for a claim for relief, including allegations

of facts showing each defendant's personal participation in the constitutional violation.”

McKinley, 493 F. App’x at 933. The court did not ask the district court to consider “whether the

delay in church access had actually violated plaintiff’s First Amendment rights,” as Judge

Hegarty suggests, but rather which defendants were responsible for that violation. Id. at 40.



                                                                                                   17
McKinley established that denial of access to services, even temporarily, was a First Amendment

violation. Because I find that temporary denial of services was a violation of clearly established

law, defendants are not entitled to qualified immunity on this claim.

   2. Retaliation

       Judge Hegarty concluded that Mr. Williams failed to allege facts sufficient to maintain

that the tobacco suspension was retaliatory, therefore failing on the first prong of qualified

immunity. ECF No. 40 at 42. In order to state a First Amendment retaliation claim, a plaintiff

must allege:

       that (1) he was engaged in constitutionally protected activity; (2) the government’s
       actions caused him injury that would chill a person of ordinary firmness from
       continuing to engage in that activity; and (3) that the government’s actions were
       substantially motivated as a response to his exercise of constitutionally protected
       conduct.


Nielander v. Bd. of Cnty. Comm’rs of Cnty. of Republic, 582 F.3d 1155, 1165 (10th Cir. 2009).

“Mere allegations of constitutional retaliation will not suffice; plaintiffs must rather allege

specific facts showing retaliation because of the exercise of the prisoner's constitutional rights.”

Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010).

       Mr. Williams alleges that defendants’ suspension of the Native American group’s

tobacco use was retaliatory, but he also states that defendants made the decision to suspend

tobacco after finding tobacco in the cell of a non-Native American offender. ECF No. 9.

       Judge Hegarty correctly concluded that Mr. Williams did not successfully allege that

defendants were motivated by his exercise of constitutional rights. Rather the facts he alleges

indicate that the suspension was motivated by the discovery of the Native American tobacco in a

non-Native American offender’s cell. Because Mr. Williams has provided only conclusory




                                                                                                   18
statements in support of his allegations of retaliatory motive, he has not alleged a constitutional

violation and defendants are entitled to qualified immunity for this claim.

   3. Religious Discrimination

       Finally, Judge Hegarty concluded that Mr. Williams failed to allege that he experienced

religious discrimination, failing on the first prong of the qualified immunity analysis. ECF No.

40 at 43. As Judge Hegarty states, to state a valid claim for violation the Equal Protection

Clause, taking all well-pleaded allegations as true, Plaintiff must allege that his treatment differs

from that of similarly situated inmates. City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 439 (1985). Plaintiff must also present specific facts which demonstrate discriminatory

intent or purpose. See SECSYS, LLC v. Vigil, 666 F.3d 678, 685 (10th Cir. 2012).

“‘Discriminatory purpose’ [] implies more than intent as volition or intent as awareness of

consequences. It implies that the decisionmaker . . . selected or reaffirmed a particular course of

action at least in part because of, not merely in spite of, its adverse effects upon an identifiable

group.” Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979) (citing United Jewish

Organizations v. Carey, 430 U.S. 144, 179 (1977) (concurring opinion)) (internal quotations

omitted).

       I agree with Judge Hegarty that Mr. Williams has not shown that the suspension of

Native American services was motivated by a discriminatory purpose. Mr. Williams has alleged

different treatment of similarly situated individuals, namely Christian and Muslim inmates who

continued to have access to services during lockdown. ECF No. 9. However, Mr. Williams

himself points out the defendants’ proffered explanation that during lockdown and other

“modified operations all non-supervised faith observances were suspended.” ECF No. 9. He

also admits that Native American ceremonies do not have volunteers to supervise the activities.



                                                                                                       19
Id. This strongly suggests that the decision was an application of neutral CDOC policy rather

than because of defendants’ discriminatory purpose. Further, he provides nothing other than

conclusory statements alleging the decision was made “because of” and not “in spite of” its

effects on Native American inmates. Feeney, 442 U.S. at 279. Because he has failed to state a

claim for religious discrimination, I conclude defendants are entitled to qualified immunity for

this claim.

                                          CONCLUSION

       Defendants are entitled to summary judgment on Mr. William’s first and second claims in

their entirety. They are also entitled to summary judgment on Mr. William’s third claim as it

pertains to the pipe ceremony and uniform grievances.

       Turning to the motion to dismiss, as Judge Hegarty noted, defendants’ motion requested

only “that all claims in Plaintiff’s Amended Prisoner Complaint except for the First and

Fourteenth official capacity claims seeking solely prospective injunctive relief be dismissed.”

ECF No. 40 at 31–32. On the issue of prospective injunctive relief, defendants’ argument states

only that Mr. Williams “is not seeking prospective, injunctive relief.” ECF No. 24 at 2, n. 1.

Judge Hegarty concluded that this was incorrect, as Mr. Williams explicitly requests “for the

Court to rule that . . . present[] and future retaliation will not continue,” and that Defendants

be required to allow Plaintiff to purchase, at his own expense, a video game console.” ECF No.

40 at 32. Judge Hegarty correctly noted that “there are apparent issues with the relief requested

and its causal connection” to the constitutional violations. Id. However, he concluded that

defendants had not briefed such an argument and would have to raise any concerns with Mr.

William’s recovery theory in an appropriate motion. Id. Therefore, to the extent that the

remainder of Mr. William’s third claim seeks prospective relief against Defendants King,



                                                                                                    20
Hansen, Lisac, and Volz in their official capacities for their alleged violation of his free exercise

rights under the First Amendment, plaintiff’s claim should proceed. ECF No. 40 at 31–32.

       As discussed above, Mr. Williams’s third claim regarding denial of religious ceremonies

and tobacco use alleges a clearly established free exercise violation. Therefore, defendants are

not entitled to qualified immunity on this claim against them in their individual capacities.

Therefore, all that remains in this case are Mr. Williams’ third claim for denial of religious

ceremonies and tobacco use seeking prospective relief against defendants in their official

capacities, and retrospective relief against defendants in their individual capacities.

                                              ORDER

       1. Magistrate Judge Hegarty’s recommendation, ECF No. 40, is ADOPTED in part.

       2. Defendants’ motion for summary judgement, ECF No. 23, is GRANTED in part and

           DENIED in part. Plaintiff’s first and second claims are dismissed WITHOUT

           PREJUDICE.

       3. Defendants’ partial motion to dismiss, ECF No. 24, is GRANTED in part and

           DENIED in part. The Court dismisses plaintiff’s first and second claims, as well as

           plaintiff’s third claim except as it pertains to denial of religious ceremonies and

           tobacco use.


       DATED this 30th day of March, 2020.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge



                                                                                                   21
